     Case 2:16-cr-00631-DAK-PMW Document 238 Filed 07/12/19 Page 1 of 1




                       IN THE UNITED STATES DISTRICT COURT
                        DISTRICT OF UTAH, CENTRAL DIVISION

  UNITED STATES OF AMERICA,                     Case No. 2:16-CR-631 DAK

         Plaintiff,                             ORDER TRANSFERRING A
                                                RELATED CASE
         vs.

  AARON MICHAEL SHAMO,                          Judge Dale A. Kimball

         Defendants.



       The Court, having considered the United States’ Motion to Transfer a Related Case, and

good cause appearing, hereby orders that case 2:19-CR-263 JNP be transferred to Jude Dale A.

Kimball for future proceedings.



Signed this 12th day of July, 2019.

                                                          BY THE COURT:



                                                          ________________________
                                                          DALE A. KIMBALL
                                                          United States District Judge
